Citation Nr: 0948051	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
also claimed as cancer and jungle rot of the scalp, back and 
body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This appeal was previously before the Board in April 2009 
where it was remanded for additional development.  The case 
has been returned to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not reflect that basal cell 
carcinoma is the result of an event, injury or disease 
incurred in service, including due to in-service cases of 
"jungle rot" or due to exposure to the sun during service; 
basal cell carcinoma is first noted in the evidence in 1985, 
some 39 years after service separation.


CONCLUSION OF LAW

1.  Basal cell carcinoma was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
in October 2005.  Thereafter, he was notified of the 
provisions of the VCAA in correspondence dated in December 
2005, May 2008, June 2009 and August 2009.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a supplemental statement of the case (SSOC) 
was issued in October 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 
letter and in the May 2008 letter.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records, VA treatment records and 
private treatment records were obtained and associated with 
his claims file.  He was also afforded VA medical 
examinations in October 2006 and October 2009 to assess the 
current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

As a general matter, service connection for a disability on 
the basis of the merits of such a claim is focused upon (1) 
the existence of a current disability, (2) the existence of 
the disease or injury in service, and (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that his current diagnosis of recurrent 
basal cell carcinoma is due to his overseas service in New 
Guinea and the Philippines, and is either related to several 
cases of "jungle rot" he developed there or due to sun 
exposure.  He is currently service-connected for 
furunculosis.

Available service treatment records include several notations 
indicating treatment in April and May 1943 for cellulitis of 
his left leg caused by a bicycle accident.  He was treated 
for cellulitis again in March, April and May 1945 after 
scratching mosquito bites, and in October 1945 for 
undetermined reasons.  He was treated in May 1945 for an 
abscess (furuncle).  He indicated he did not know what his 
status was but that he had no history of malaria or syphilis.  
In November 1945, he was treated for severe furunculosis of 
the buttocks.  Lastly, in March 1946 note, based on 
information provided by the Veteran, that he was treated for 
dermatitis, starting in April 1945, for six hospital stays, 
with the last in the General Hospital Manila, Philippines, 
for a total of four months hospitalization.  The Veteran's 
skin was noted to be normal during his separation physical 
examination. 

The Veteran has made numerous statements regarding 
hospitalization he had for skin conditions he terms "jungle 
rot" in New Guinea in 1944 and in the Philippines in 1945.  
Though the claims file contains a large portion of the 
Veteran's service treatment records, there are no records for 
these hospitalizations.  Records in the claims file from the 
Veteran's grant of service connection for furunculosis in 
1946 include a June 1946 request for Army information 
regarding hospitalization in New Guinea in May and June of 
1945 and in the Philippines in August, September and October 
of 1945.  In response, information confirming hospitalization 
in late October to early November 1945 for cellulitis was 
received.  In June 2009, a request for additional service 
treatment records or hospitalization records, to include any 
treatment for skin conditions for the reported overseas 
hospitalizations, was returned with the statement that all 
available service treatment records were sent in January 
2008, and were contained in the claims file.  In September 
2009, a VA Rating, Remand, Rating and Development Team (RRDT) 
coach issued a memorandum of unavailability of service 
treatment records for records dated from 1944 to 1945 from 
New Guinea and the Philippines.  The United States Court of 
Appeals for Veteran's Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Private treatment records include an April 1985 pathology 
report from a left nose biopsy with a diagnosis of basal cell 
carcinoma; this is the earliest diagnosis of basal cell 
carcinoma contained in the claims file.  Since 1985, the 
Veteran has been treated for verruca vulgaris, actinea of the 
scalp, seborrheic keratosis, nevi of the back, simple 
lentigo, pigmented basal cell carcinoma, probable 
keratoacanthoma and possible squamous cell carcinoma, 
atypical melanocytic proliferation colliding with a pigmented 
seborrheic keratosis with changes of a solar keratosis.  With 
the exception of basal call carcinoma, the remaining skin 
disorders are not noted to be malignant tumors of the skin.

Inasmuch as the Veteran's basal cell carcinoma was not 
diagnosed within the presumptive time period, it is not 
subject to presumptive service connection.

A VA treatment record from March 2005 showed scattered 
keratosis, and a record from December 2007 noted non-icteri 
skin with no suspicious lesions, no keratosis and no rash.  

During a VA skin examination in October 2006, the Veteran 
related that he had been treated for the prior 15 years by a 
private dermatologist, including intermittent biopsies, with 
several lesions being reported as basal cell carcinoma.  The 
Veteran described his skin irritation and "jungle rot" 
history, including two or three hospitalizations for 
infections involving his scalp.  He had no history of 
urticaria, primary cutaneous vasculitis or erythema 
multiforme.  Though the claims file was not available for 
review, the examiner was able to review the Veteran's private 
treatment records.  On physical examination, the Veteran's 
scalp had hyperpigmented flat splotches.  There were no 
raised or disfiguring lesions.  There was faint scarring from 
prior biopsy scrapings.  There were no lesions on any other 
party of the body than the scalp at the time of the 
examination.  After a review of biopsies, a diagnosis of 
recurrent basal cell carcinoma of the scalp was given, with 
notation of a prior diagnosis of furunculosis of the scalp.  
The examiner opined that it was not likely that his 
recurrences of basal cell carcinoma were related to his 
service connected furunculosis.  She also noted that the risk 
factors for basal cell carcinoma are mainly chronic exposure 
to ultraviolet radiation in sunlight, with childhood exposure 
appearing to be more important than exposure during adult 
life, and that literature did not support a connection 
between infections of the soft tissues of the scalp and the 
development of basal cell carcinoma.

In October 2009, the Veteran was afforded a VA dermatology 
examination. The Veteran's medical records and claims file 
were available and reviewed in conjunction with the 
examination.  His service treatment history of skin 
infections and "jungle rot" were noted, though the examiner 
noted there was no record of hospitalizations for infections 
involving the scalp in the service treatment records.  The 
basal cell carcinomas started roughly 15 to 20 years earlier 
in the 1980s and 1990s and there was no history of 
vasculitis, psoriasis, urticaria, erythema multiforme, etc.  
On physical examination, he presented with numerous scaly 
hyperpigmented lesions on his scalp, and some scarring from 
prior removal of lesions.  The examiner noted that most of 
the damage was sun damaged skin (solar keratosis or actinic 
keratosis), and that he had been previously diagnosed with 
basal cell carcinoma, some nevi and seborrheic keratoses.  It 
was noted that there was no connection between his 
furunculosis, abscesses and cellulitis in service and his 
basal cell carcinomas.  The examine opined that although 
being stationed in the South Pacific would lead to some sun 
exposure, it was not likely that the Veteran's current basal 
cell carcinomas were related to service since he was in 
service in the early to mid 1940s and the basal cells did not 
appear until the 1990s, roughly a 50 year gap in time.  It 
was noted that the Veteran would have been exposed to sun in 
the interim, and that it was no likely (or much less than 50 
percent probability) that his sun exposure for a couple of 
years in service would cause basal cell carcinomas to appear 
50 years later.  VA treatment records also show that he lives 
in Florida for six months of every year.  

The only medical opinions contained in the claims folder both 
conclude that the Veteran's basal cell carcinoma, a very 
common form of cancer, was not due to his in-service 
infections ("jungle rot") or furunculosis, and were not due 
to his sun exposure during his three years of service.  Their 
opinions were supported by medical rationales and are 
consistent with his service treatment records and post 
service treatment records.  In addition, the Board observes 
that the Veteran's service treatment records contained no 
complaints, findings, or treatment for any skin cancer and 
the first medical evidence of record of any post-service skin 
cancer is from April 1985, almost 39 years after separation 
from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, the record included no competent medical 
opinion establishing a medical relationship between the post-
service diagnosis of basal cell carcinoma to any established 
event, injury or disease in service, and the Veteran and his 
representative have not identified or alluded to the 
existence of any such opinion.  Therefore, the Veteran's 
claim for service connection for recurrent basal cell 
carcinoma also claimed as cancer and jungle rot of the scalp, 
back and body must be denied.  Hickson, 12 Vet. App. at 253.

The Board also has considered the assertions that the Veteran 
and his representative advanced in connection with the claim 
on appeal, including that his basal cell carcinoma is related 
to "jungle rot" for which he was treated numerous times in 
service, but for which hospitalization records are 
unavailable.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render 
probative opinions on such medical matters.  See Bostain v. 
West, 11 Vet App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge.")  
Consequently, the lay assertions as to the nature or etiology 
of his claimed basal cell carcinoma have no probative value.  
Additionally, though the Veteran asserted that his treatment 
by his private dermatologist was evidence of continuity of 
symptomatology, the private treatment records only go back to 
1985, and continue to leave a 39 year gap of no treatment for 
any skin conditions or, specifically, basal cell carcinoma.

For the above reasons, the claim for service connection for 
basal cell carcinoma must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Entitlement to service connection for basal cell carcinoma, 
also claimed as cancer and jungle rot of the scalp, back and 
body



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


